Case 0:19-cr-60134-MGC Document 11 Entered on FLSD Docket 05/31/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                            CASE NO. 19-60134-CR-ZLOCH/HUNT

  UNITED STATES OF AMERICA,

               Plaintiff,
  vs.

  JENNY HERNANDEZ,

                  Defendant.
  _____________________________/

               REPORT AND RECOMMENDATION ON CHANGE OF PLEA

               THIS CAUSE is before the undersigned on an Order of Reference (ECF

  No. 3) from United States District Judge William J. Zloch, for the purpose of conducting a

  proceeding for acceptance of a guilty plea by Defendant Jenny Hernandez in the

  above-referenced case.     The undersigned, having conducted a Change of Plea hearing

  on May 31, 2019, recommends to the District Court as follows:

               1.   On May 31, 2019, the undersigned held a hearing to permit Defendant,

  Jenny Hernandez, to enter a change of plea.          At the outset of the hearing, the

  undersigned advised Defendant of her right to have these proceedings conducted by the

  District Judge assigned to the case.   Further, Defendant was advised that the Change

  of Plea hearing was being conducted on an Order of Reference from the District Judge,

  at the request of Defendant, Defendant=s attorney, and the Assistant United States

  Attorney assigned to this case.    The undersigned further advised Defendant that the

  District Judge assigned to this case would be the sentencing judge and would make all

  findings and rulings concerning Defendant=s sentence.

               2.    Defendant was advised that she did not have to permit the
Case 0:19-cr-60134-MGC Document 11 Entered on FLSD Docket 05/31/2019 Page 2 of 4



  undersigned United States Magistrate Judge to conduct this hearing and could request

  that the Change of Plea hearing be conducted only by a United States District Judge.

  Defendant, Defendant=s attorney, and the Assistant United States Attorney assigned to

  the case all agreed on the record and consented to the undersigned conducting the

  Change of Plea hearing.

                3.   The undersigned conducted a plea colloquy in accordance with the

  outline set forth in the Bench Book for District Judges.

                4.   The Parties have entered into a written Plea Agreement.       (ECF No.

  8).   The undersigned reviewed the Plea Agreement on the record and had Defendant

  acknowledge that she signed and understood the Plea Agreement.            The undersigned

  also made certain that Defendant was aware of any applicable mandatory minimum

  sentences and statutory enhancements (there are none).         Defendant was advised of

  the maximum sentence that could be imposed in this case pursuant to the Plea

  Agreement and the applicable statutes.     Defendant acknowledged that she understood

  the possible maximum penalties (including fines, supervised release, restitution,

  forfeiture and special assessments) that could be imposed in this case.

                5.    Defendant pleaded guilty to Counts 1-4 of the Information, which

  charge her with making false statements in an immigration application in violation of 18

  U.S.C. § 1546(a).    Defendant also consented to the forfeiture count in the Information.

  (The Plea Agreement specifies certain real property that Defendant agrees to forfeit as

  part of her asset forfeiture.) Defendant was advised of her right to require the

  Government to seek an indictment.      She knowingly, intelligently and voluntarily waived

  this right, orally and in writing (ECF No. 7), and agreed to proceed by information.



                                               2
Case 0:19-cr-60134-MGC Document 11 Entered on FLSD Docket 05/31/2019 Page 3 of 4



                6.    The Plea Agreement contains a waiver of appeal, including specific

  waivers regarding forfeiture, which the undersigned discussed with Defendant on the

  record.   Defendant acknowledged in response to the undersigned=s questions that by

  entering into the Plea Agreement containing the appeal waiver, she was waiving or

  giving up all rights to appeal her convictions and any sentence imposed by the District

  Court in this case, including forfeiture, except under the limited circumstances set forth in

  the appeal waiver provision in the Plea Agreement.            The undersigned finds that

  Defendant entered into this waiver knowingly, intelligently, and voluntarily.

                7.   The Parties provided an agreed written factual basis for the entry of the

  plea (ECF No. 9), which includes all the essential elements of the crimes to which

  Defendant is pleading guilty and any statutory sentencing enhancements and/or

  aggravating factors that may be applicable (there are none). Defendant acknowledged

  on the record that she had read and signed the written proffer and agreed that the facts

  set forth in the proffer were true and accurate, and that they included the essential

  elements of the offense to which she is pleading guilty.

                8.   The undersigned advised Defendant about the possible immigration

  and other collateral consequences of her guilty plea.

                9.   Defendant expressed satisfaction with her counsel’s representation.

               10.   Based on all the foregoing and the plea colloquy, the undersigned

  recommends to the District Judge that Defendant, Jenny Hernandez, be found to have

  freely and voluntarily entered her guilty pleas to Counts 1-4 of the Information as more

  particularly described herein and that she be adjudged guilty of this offense.

               11.   A Presentence Investigation Report is being prepared for the District



                                               3
Case 0:19-cr-60134-MGC Document 11 Entered on FLSD Docket 05/31/2019 Page 4 of 4



  Court by the United States Probation Office.       Sentencing has been set for August 29,

  2019, at 10:00 a.m. in Fort Lauderdale before the Honorable William J. Zloch, United

  States District Judge. The Parties were advised of this date and time.

                Accordingly, the undersigned RECOMMENDS that Defendant Jenny

  Hernandez’s pleas of guilty be accepted, that Defendant be adjudged guilty of the

  offenses to which she has entered her plea of guilty, and that a sentencing hearing be

  conducted for final disposition of this matter.

                The parties will have fourteen (14) days from the date of being served with

  a copy of this Report and Recommendation within which to file written objections, if any,

  with the Honorable William J. Zloch, United States District Judge.           Failure to file

  objections timely shall bar the parties from a de novo determination by the District Judge

  of an issue covered in the Report and shall bar the parties from attacking on appeal

  unobjected-to factual and legal conclusions contained therein, except upon grounds of

  plain error if necessary in the interest of justice.   See 28 U.S.C. ' 636(b)(1); Thomas v.

  Arn, 474 U.S. 140, 149 (1985); Henley v. Johnson, 885 F.2d 790, 794 (1989); 11th Cir. R.

  3-1 (2016). The undersigned requested that counsel notify Judge Zloch’s chambers

  promptly if they have no objections to the Report and Recommendation.

                DONE AND SUBMITTED at Fort Lauderdale, Florida, this 31st day of May,

  2019.

                                                  ________________________________
                                              PATRICK M. HUNT
                                              UNITED STATES MAGISTRATE JUDGE
  Copies furnished:
  Hon. William J. Zloch
  U.S. Probation
  All counsel of record



                                                 4
